Citation Nr: 0731897	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-00 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a pulmonary/allergy 
disability.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for a right knee 
disability.

7.  Entitlement to service connection for bilateral shoulder 
disability.

8.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritic changes of left knee.


9.  Entitlement to non-service connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a rating decisions dated in 
July 2005 and November 2005 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In May 2007, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

Withdrawal of an issue on appeal may be made by the appellant 
or by his or her authorized representative in writing. 38 
C.F.R. § 20.204.  The Board notes that prior to perfecting 
his appeal, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, received in October 2005 which 
advised that he was withdrawing the appeal for service 
connection for high cholesterol.  Therefore, the Board 
considers this issue withdrawn and not in appellate status.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, hypertension, pulmonary/allergy 
disability, asthma, right knee disability, bilateral shoulder 
disability, and non-service connected pension are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

During the period on appeal, the veteran's service-connected 
left knee disability has been manifested by flexion at its 
worst limited to 120 degrees, crepitus, subjective complaints 
of pain, and chronic effusion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for osteoarthritic changes of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5010-5260 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

With respect to the issue of entitlement to an increased 
evaluation in excess of 10 percent for osteoarthritic changes 
of left knee, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006). 

A letter dated in September 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The September 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   
In a March 2006 letter, the veteran was informed of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in August 2006.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  Social Security 
Administration records are from 1984 and would not be 
relevant to the issue decided herein.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.    

The veteran was also accorded a VA examination in June 2005.  
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The June 2005 
VA examination report is thorough and supported by the 
medical treatment records in the claims file.  The 
examination in this case is adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Initially, the Board notes that the RO granted service 
connection for osteoarthritic changes of the left knee 
(claimed as left knee with pain and swelling) evaluated at 10 
percent disabling effective January 13, 2005.  The Board 
notes that the RO stated that the veteran's service medical 
records indicate that he fractured and dislocated his left 
patella in service.  However, the service medical record 
indicating a dislocation of the patella in July 1968 was 
apparently misfiled in the veteran's claims folder as it is 
not the veteran's medical record.  In fact, the only 
treatment in the service medical records for the veteran's 
left lower extremity was in February 1965 when he suffered an 
abrasion to his left leg when he slipped from a chain on 
which he was standing.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for osteoarthritic changes of the left knee.  As 
such, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's left knee osteoarthritis has been evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5010-
5260 for degenerative arthritis and limitation of motion.  

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.  The average normal range of motion of the knee is 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  

DC 5260 assigns a 20 percent rating for flexion limited to 30 
degrees. 38 C.F.R. § 4.71a, DC 5260.  DC 5261 addresses 
limitation of extension of the leg, and assigns a 20 percent 
rating for extension limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.

The record indicates that at the VA examination in June 2005, 
the veteran demonstrated left knee flexion to 135 degrees and 
full extension without crepitus or apparent pain.  In April 
2006, the veteran demonstrated left knee flexion to 120 
degrees with full extension.

Since flexion has been demonstrated between 120 and 135 
degrees and is not limited to 30 degrees, a higher 20 percent 
rating is not warranted under DC 5260.

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated the veteran's left 
knee disability under all other appropriate diagnostic codes.  

As the veteran has never been diagnosed with ankylosis of the 
knee, impairment of the tibia and fibula, or genu recurvatum 
(hyperextended knee), 38 C.F.R. § 4.71a, DCs 5256, 5262, and 
5263 are not for application.  

In addition, the Board has also considered DC 5258 which 
provides a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking" and pain, and 
effusion into the joint.  The Board finds that although the 
record is replete with findings of effusion, there is not 
concrete diagnosis of meniscal tears in the record.  
Therefore, DC 5258 is not for application. 

Also, since the maximum evaluation under DC 5259 is a 10 
percent rating for symptoms related to removal of semilunar 
cartilage, it would not assist the veteran in obtaining a 
higher rating; and, therefore, is not for application.  
    
The VA General Counsel has held that a veteran may receive 
separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion), and Diagnostic Code 5261 (leg, limitation of 
extension) for disability of the same joint.  See VAOPGCPREC 
9-2004 (2006).  DC 5261 assigns a 10 percent rating for 
extension limited to 10 degrees; a 20 percent rating for 
extension limited to 15 degrees; a 30 percent rating for 
extension limited to 40 degrees; a 40 percent rating for 
extension limited to 30 degrees; a 50 percent rating for 
extension limited to 45 degrees;. 38 C.F.R. § 4.71a, DC 5260.

In the present case, the record is absent any indication of a 
limitation of extension of the left knee.  Thus, a separate 
rating under DC 5261 is not warranted.

The Board also notes that according to the U.S. Court of 
Appeals for Veterans Claims (Court) and VA General Counsel, 
other impairment of the knee due to instability or recurrent 
subluxation as evaluated under 38 C.F.R. § 4.71a, DC 5257 is 
a separate and distinct disability from arthritis of knees 
(DCs 5003, 5010) and limitation of either flexion (DC 5260) 
or extension of the knees (DC 5261).  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994), VAOPGCPREC 23-97 (1997), VAOPGPREC 
9-98 (1998), VAOPGPREC 9-04 (2004).  However, with respect to 
the veteran's left knee, in order to receive a compensable 
rating under DC 5257, there must be slight impairment of the 
knee, as shown by recurrent subluxation or lateral 
instability.  In this case, the veteran in January 2005 
complained of giving way, however, no instability or laxity 
was noted at the VA examination in June 2005 as the veteran's 
knee was stable in all planes.  Thus, a separate rating for 
the left knee under DC 5257 is not warranted.

The Board also finds that ratings higher than that already 
assigned for the veteran's left knee osteoarthritis, based on 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board notes that the 
medical evidence shows that the veteran's medial joint line, 
medial tibial flare, and lateral joint line are tender and 
that there is mild patellofemoral crepitus.  However, at the 
June 2005 VA examination the examiner noted that there were 
no additional limitations by pain, fatigue, weakness, or lack 
of endurance following repetitive use.  Thus, any functional 
loss resulting from the veteran's left knee osteoarthritis is 
already contemplated by the 10 percent ratings under DCs 
5010-5260 for the osteoarthritis. 

The Board notes that there is no evidence of record that the 
left knee disability causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
knee disability.  Hence the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 

In sum, the Board concludes that the preponderance of the 
evidence is against an increased evaluation at any time 
during the appeal period for the veteran's left knee 
osteoarthritis.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
osteoarthritic changes of left knee is denied.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.  

The appellant testified in May 2007 that he had applied for 
benefits from the Social Security Administration (SSA) in 
1984.  The conditions upon which such benefits were sought is 
not evident from the record.  VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).

The report of an August 2005 VA audio examination indicates 
that hearing loss is at least as likely as not unrelated to 
active service, which appears to reflect there is evidence of 
equal weight for and against service connection, but then the 
report continues with rationale that appears to indicate that 
hearing loss is unrelated to active service.  During the 
veteran's hearing before the undersigned he testified that he 
had ringing in his ears off and on since service.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), 
regarding tinnitus being capable of lay observation.  A 
medical opinion regarding any relationship between tinnitus 
and service has not been obtained.

In addition, with respect to the issue of entitlement to non-
service connected pension, the veteran submitted his 
application for pension in January 2005 in which the veteran 
reported annual earnings of $32,000.00.  At the June 2005 VA 
examination, the veteran reported that he was working as a 
maintenance technician on large presses for a manufacturing 
facility that manufactured lawnmowers.  In May 2007, the 
veteran testified that he was still employed, but that he had 
taken some type of leave without pay while he was 
recuperating from a total right knee replacement and awaiting 
a total left knee replacement.  Without the veteran's current 
employment status or documentation of annual income for 2005, 
2006, and 2007, the Board is unable to make a determination 
regarding eligibility for non-service connected pension.

As such, the Board finds that a remand is warranted in order 
to obtain information regarding his annual income for 2005, 
2006, and 2007.

Accordingly, this case is REMANDED for the following actions:

1.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration. All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  The veteran should be requested to 
provide documentation of his current 
employment status and annual income and 
unreimbursed medical expenses for the 
years 2005, 2006, and 2007.  

3.  The veteran should be afforded a VA 
audio examination to determine whether 
there is a nexus between currently 
manifested hearing loss and/or tinnitus 
disabilities and the veteran's active 
military service.  All indicated tests 
and studies should be conducted and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  For both hearing loss and 
tinnitus the examiner should offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that hearing loss 
and/or tinnitus existed during the 
veteran's active service or is related to 
his active service.  In particular, the 
examiner should express an opinion 
concerning whether hearing loss existed 
during active service or within one year 
of the veteran's discharge from active 
service in October 1968.  If it cannot be 
determined whether the veteran currently 
has hearing loss and/or tinnitus 
disability that is related to his active 
service, on a medical scientific basis 
and without invoking processes related to 
guesses or based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
examination report, with an explanation 
as to why this is so.  

4.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)








 Department of Veterans Affairs


